Exhibit 25.1 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANK NATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 31-0841368 I.R.S. Employer Identification No. 800 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Joel Geist U.S. Bank National Association 60 Livingston Avenue St. Paul, MN 55107 (651) 495-3915 (Name, address and telephone number of agent for service) Jazz Technologies, Inc. (Issuer with respect to the Securities) Delaware 20-3320580 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4321 Jamboree Road Newport Beach, CA (Address of principal executive offices) (Zip Code) 8% Senior Notes Due 2015 (Title of the Indenture Securities) FORM T-1 Item 1. GENERAL INFORMATION. Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers. Yes Item 2. AFFILIATIONS WITH OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 Items 3-15 are not applicable because to the best of the Trustee’s knowledge, the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16. LIST OF EXHIBITS: List below all exhibits filed as a part of this statement of eligibility and qualification. 1. A copy of the Articles of Association of the Trustee.* 2. A copy of the certificate of authority of the Trustee to commence business.** 3. A copy of the certificate of authority of the Trustee to exercise corporate trust powers.** 4. A copy of the existing bylaws of the Trustee.** 5. A copy of each Indenture referred to in Item 4. Not applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, attached as Exhibit 6. 7. Report of Condition of the Trustee as of September 30, 2010 published pursuant to law or the requirements of its supervising or examining authority, attached as Exhibit 7. * Incorporated by reference to Exhibit 25.1 to Amendment No. 2 to registration statement on S-4, Registration Number 333-128217 filed on November 15, 2005. ** Incorporated by reference to Exhibit 25.1 to registration statement on S-4, Registration Number 333-166527 filed on May 5, 2010. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of St. Paul, State of Minnesota on the 4th of November, 2010. By: /s/ Joel Geist Joel Geist Vice President Exhibit 6 CONSENT In accordance with Section 321(b) of the Trust Indenture Act of 1939, the undersigned, U.S. BANK NATIONAL ASSOCIATION hereby consents that reports of examination of the undersigned by Federal, State, Territorial or District authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. Dated: November 4th, 2010 By: /s/ Joel Geist Joel Geist Vice President Exhibit 7 U.S. Bank National Association Statement of Financial Condition As of 9/30/2010 U.S. Bank National Association FFIEC 031 Legal Title of Bank Page RC-1 Cincinnati 14 City OH State Zip Code FDIC Certificate Number: 06548 Consolidated Report of Condition for Insured Commercial and State-Chartered Savings Banks for September 30, 2010 All schedules are to be reported in thousands of dollars. Unless otherwise indicated, report the amount outstanding as of the last business day of the quarter. Schedule RC—Balance Sheet Dollar Amounts in Thousands RCFD Tril | Bil | Mil | Thou ASSETS 1. Cash and balances due from depository institutions (from Schedule RC-A): a. Noninterest-bearing balances and currency and coin (1) 1.a b. Interest-bearing balances (2) 1.b 2. Securities: a. Held-to-maturity securities (from Schedule RC-B, column A) 2.a b. Available-for-sale securities (from Schedule RC-B, column D) 2.b 3. Federal funds sold and securities purchased under agreements to resell: RCON a. Federal funds sold in domestic offices B987 3.a RCFD b. Securities purchased under agreements to resell (3) B989 0 3.b 4. Loans and lease financing receivables (from Schedule RC-C): a. Loans and leases held for sale 4.a b. Loans and leases, net of unearned income B528 4.b c. LESS: Allowance for loan and lease losses 4.c d. Loans and leases, net of unearned income and allowance (item 4.b minus 4.c) B529 4.d 5. Trading assets (from Schedule RC-D) 5 6. Premises and fixed assets (including capitalized leases) 6 7. Other real estate owned (from Schedule RC-M) 7 8. Investments in unconsolidated subsidiaries and associated companies 8 9. Direct and indirect investments in real estate ventures 0 9 Intangible assets: a. Goodwill 10.a b. Other intangible assets (from Schedule RC-M) 10.b Other assets (from Schedule RC-F) 11 Total assets (sum of items 1 through 11) 12 Includes cash items in process of collection and unposted debits. Includes time certificates of deposit not held for trading. Includes all securities resale agreements in domestic and foreign offices, regardless of maturity. U.S. Bank National Association FFIEC 031 Legal Title of Bank Page RC-2 FDIC Certificate Number: 06548 15 Schedule RC—Continued Dollar Amounts in Thousands Tril | Bil | Mil | Thou LIABILITIES Deposits: RCON a. In domestic offices (sum of totals of columns A and C from Schedule RC-E, part I) 13.a (1) Noninterest-bearing (1) 13.a.1 (2) Interest-bearing 13.a.2 b. In foreign offices, Edge and Agreement subsidiaries, and IBFs RCFN (from Schedule RC-E, part II) 13.b (1) Noninterest-bearing 0 13.b.1 (2) Interest-bearing 13.b.2 Federal funds purchased and securities sold under agreements to repurchase: RCON a. Federal funds purchased in domestic offices (2) B993 14.a RCFD b. Securities sold under agreements to repurchase (3) B995 14.b Trading liabilities (from Schedule RC-D) 15 Other borrowed money (includes mortgage indebtedness and obligations under capitalized leases) (from Schedule RC-M) 16 and 18. Not applicable Subordinated notes and debentures (4) 19 Other liabilities (from Schedule RC-G) 20 Total liabilities (sum of items 13 through 20) 21 Not applicable EQUITY CAPITAL Bank Equity Captal Perpetual preferred stock and related surplus 0 23 Common stock 24 Surplus (excludes all surplus related to preferred stock) 25 a. Retained earnings 26.a b.
